DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 February 2021 has been entered.
Claims 9, and 14-15 were previously cancelled; claims 16-18 were previously withdrawn. Claims 1-8, 10-13, 19-22 are pending and considered in the present Office action.
All previous rejections are withdrawn in view of the amendment. A new ground of rejection is necessitated by amendment. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The numbers “1” (in claim 10) and “5” (in claims 21 and 22) need units; without units the numbers are indefinite. Examiner assumes 1 nm (or µm) and 5 nm (or µm), respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-13, 19, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa (US 2006/0280992) in view of Kanoh et al. (US 4,554,209), and Tong et al. (EP 1032038), hereinafter Miyagawa, Kanoh, and Tong.
Regarding Claims 1, 3-5, 12, 13, 21, and 22, Miyagawa teaches an electrochemical device (i.e., fuel cell, see e.g., title) comprising a coated article (separator 10) comprising: a metallic substrate (i.e., metal substrate 11 of separator 10 of the fuel cell, e.g., metal substrate 11 may be a stainless steel, aluminum and steel); and an electrically conductive composite coating (plated layer + resin conductive layers 12), see e.g., Fig. 1, paras. [0050]-[0051], [0060], [0063]. The electrically conductive composite coating (e.g., plated layer + resin conductive layers 12) comprises a layer (i.e., a plated layer) comprising tin and/or a binary or ternary alloy of tin with one or more of nickel, antimony, indium or gallium directly contacting the substrate directly contacting the metal substrate 11 (e.g., a plated layer is on the surface of the metal substrate 11 and includes at least one of tin and nickel, see para. [0063], claim 7) and a layer (i.e., resin conductive layer 12) comprising an electrically conductive coating material comprises a carbon ink comprising elemental carbon (e.g., graphite, carbon fiber, carbon nanotube, carbon black) and an organic binder (i.e., resin), on the plated metal substrate 11, hence on top of the layer comprising tin (or tin alloy), see e.g., paras. [0051], [0054], [0055], [0064]. 
Regarding Claims 1, 7, 8, and 20, Miyagawa does not teach the resin layer comprises an azole-containing corrosion inhibitor comprising benzotriazole in an amount of 10 wt % or less. However, Kanoh teaches metals (e.g., tin, tin alloys) are susceptible to corrosion if subjected to air, water or solvent or the like. Prevention of such corrosion is achieved by protecting the surface of the metal using organic inhibitors such as benzotriazol, see e.g., col. 1 lines 13-19, col. 2 lines 5-8 and 39-40, examples and table. Corrosion inhibitors, such as benzotriazole, have an advantageous effect on contact resistance, see e.g., Table. Tong teaches a composition comprising resin (para. [0015]), conductive filler (para. [0020]) and a corrosion inhibitor (e.g., benzimidazole, benzotriazole) enhances electrical stability by preventing increases in resistivity (paras. [0021], and [0033]). The presence of benzotriazole (5 wt %, but may be present from >0 wt % up to 10 wt %, see e.g., claim 2) in the composition effectively prevents the significant increase in resistivity, see e.g., para. [0033], and Table 4. It would be obvious to one having ordinary skill in the art to include benzotriazole (from > 0 wt % up to 10 wt % with respect to carbon and binder) in the electrically conductive coating material located on the tin plated metal substrate Miyagawa because benzotriazole is a known corrosion inhibitor that prevents an increase in resistivity of tin, as suggested by Kanoh and Tong. One of ordinary skill in that art would expect the presence of benzotrizole effectively provide corrosion resistance for the tin plated metal substrate of Miyagawa.
Regarding Claim 2, Miyagawa includes two or more layers comprising the electrically conductive coating material (e.g., layer 12 is made of layers 13 and 14, or 13, 14, and 15, see e.g., Figs. 2-3, para. [0054]-[0055]. The layer comprising tin (plating 
Regarding Claims 6, Miyagawa teaches the elemental carbon is present between 5 % by volume to 40 % by volume, but may be optimized based on the type of conductive filler and desired volume resistance (para. [0078]). The amount of elemental carbon in the prior art overlaps with the claimed values or is close. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties." MPEP 2144.05, I. Further, the claimed range is obvious because 
Regarding Claim 10, Miyagawa teaches the layer comprising the electrically conductive coating material is between 5 µm to 300 µm (preferably 10 µm to 100 µm), see e.g., paras. [0081]-[0082]. Miyagawa teaches the plating layer (Sn) is 0.8 µm (para. [0124]), which overlaps with or is close to1 nm to 20 µm, thus obvious because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim 
Regarding Claim 11, an area specific electrical resistance is a property of the electrically conductive composite coating.  roduct and apparatus claims — when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, MPEP 2112.01, I. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. MPEP 2112.01, II. Miyagawa, as modified Kanoh and Tong, teaches all the claimed structural features of the electrically conductive composite coating as described under the rejection of claim 1; hence, the claimed properties (i.e., area specific electrical resistance) are presumed to be inherent.
Regarding Claim 19, Miyagawa teaches the organic binder comprises organic monomeric and/or oligomeric polymer precursor compounds, e.g., polyethylene, see e.g., paras. [0064]-[0067]. 
Regarding Claims 21 and 22, Miyagawa teaches the layer comprising the electrically conductive coating material is between 5 µm to 300 µm (preferably 10 µm to 100 µm), see e.g., paras. [0081]-[0082]. The prior art values overlap with the claimed .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa, Kanoh, and Tong in view of WO2015059857, where Yano et al. (US 2016/0240866) is used as a translation, hereinafter Yano.
Regarding Claim 22, Miyagawa does not teach the tin plating layer on the metal substrate is 5 micrometers to 10 micrometers. However, Yano teaches steel separators having Sn alloy layers typically having a thickness of 5 micrometers to 0.1 micrometers .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa, Kanoh, and Tong in view of Shibuya et al. (US 2011/0262825), hereinafter Shibuya.
Regarding Claim 11, Miyagawa does not explicitly teach the area specific electrical contact is less than 10 mΩ cm2. However, Shibuya teaches the typical properties needed for fuel cell separators are low contact resistance (i.e., 10 mΩ cm2 or less, see e.g., para. [0164]). It would be obvious to one having ordinary skill in the art the electrically conductive composite coating of Miyagawa has an area specific electrical contact of less than 10 mΩ cm2 to achieve low contact resistance necessary for fuel cell separators, as suggested by Shibuya.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNA KOROVINA/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729